 Case 2:21-cv-02236-SHL-cgc Document 1 Filed 04/13/21 Page 1 of 4                       PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
_____________________________________________________________________________

BRITTANY GREER,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )     Civil Action No.: 2:21-cv-02236
                                    )
KROGER LIMITED PARTNERSHIP I,       )
                                    )            JURY DEMANDED
      Defendant.                    )
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       Pursuant to 28 U.S.C. § 1446, Defendant, Kroger Limited Partnership (hereinafter

“Kroger” or “Defendant”) hereby files this Notice of Removal removing this case from the

Circuit Court of Shelby County, Tennessee, Case No. CT-1038-21, where it is currently pending,

to the United States District Court for the Western District of Tennessee.           This cause is

removable pursuant to 28 U.S.C. § 1332, in that Plaintiff’s claims invoke the Court’s diversity

jurisdiction and the amount in controversy exceeds the statutorily required $75,000.00. In

support of removal, Kroger respectfully submits as follows:

                                       INTRODUCTION

       1.      Defendant, Kroger Limited Partnership I is a limited partnership with its principal

place of business located at 1014 Vine Street, Cincinnati, Ohio 45202.             Kroger Limited

Partnership I maintains the property at issue and is the appropriate named defendant.

       2.      Plaintiff, Brittany Greer, is a citizen and resident of Shelby County, Tennessee.

       3.      Plaintiff’s complaint seeks damages in excess of Seventy-Five Thousand Dollars

($75,000).
 Case 2:21-cv-02236-SHL-cgc Document 1 Filed 04/13/21 Page 2 of 4                    PageID 2




       4.      The United States District Court for the Western District of Tennessee is the

federal judicial district embracing the Circuit Court of Shelby County, Tennessee, where this suit

was originally filed. Venue is therefore proper under 28 U.S.C. §§ 81(b)(1) and 1441(a).

       5.      Pursuant to 28 U.S.C. § 1332, this civil action is removable as it invokes the

federal court’s diversity jurisdiction. This Court therefore has subject matter jurisdiction over

this civil action, and removal is proper.

                                    PROCEDURAL HISTORY

       6.      Brittany Greer (“Plaintiff”) instituted this civil action in the Circuit Court of

Shelby County, Tennessee, on March 15, 2021, arising out of injuries allegedly sustained in

Shelby County, Tennessee, on or about September 5, 2020. A true and correct copy of all

process and pleadings as served upon Kroger is attached hereto as Exhibit “A” and is

incorporated herein by reference.

       7.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Shelby County Circuit Court, and written notice will be provided to Plaintiff along with

a copy of this pleading.

                REMOVAL IS TIMELY FILED UNDER 28 U.S.C. § 1446(b)

       8.      “The notice of removal of a civil action or proceeding shall be filed within thirty

days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based, or

within thirty days after the service of summons upon the defendant if such initial pleading has

then been filed in court and is not required to be served on the defendant, whichever period is

shorter.” 28 U.S.C. § 1446.




                                                2
 Case 2:21-cv-02236-SHL-cgc Document 1 Filed 04/13/21 Page 3 of 4                      PageID 3




       9.      Kroger was served with the summons in this action via certified mail on March

16, 2020. As such, pursuant to 28 U.S.C. § 1446(b), this notice of removal is timely filed since it

is filed on or before April 16, 2021.

                                NON-WAIVER OF DEFENSES

       10.     By removing this action from Shelby County Circuit Court, Kroger does not

waive any defenses available to them.

       11.     By removing this action from Shelby County Circuit Court, Kroger does not

admit any of the allegations in Plaintiff’s complaint.

       WHEREFORE, PREMISES CONSIDERED, Kroger, by and through its counsel,

desiring to remove this civil action to the United States District Court for the Western District of

Tennessee, being the district and division for the county in which such civil action is pending,

pray that the filing of this Notice of Removal, the giving of written notice thereof to Plaintiff,

and the filing of a copy of this Notice of Removal with the clerk of the Circuit Court of Shelby

County, Tennessee, shall effect the removal of said civil action to this Honorable Court. Kroger

demands a jury to try the issues.

       Respectfully submitted this 13th day of April, 2021.


                                              LEWIS, THOMASON, KING, KRIEG
                                               & WALDROP, P.C.

                                              By: s/Christopher L. Vescovo
                                              CHRISTOPHER L. VESCOVO (14516)
                                              LAURA L. DEAKINS (30131)
                                              Attorneys for Defendants, Kroger Limited
                                              Partnership I and The Kroger Company
                                              40 South Main Street, Suite 2900
                                              Memphis, TN 38103
                                              (901) 525-8721
                                              cvescovo@lewisthomason.com
                                              ldeakins@lewisthomason.com


                                                 3
 Case 2:21-cv-02236-SHL-cgc Document 1 Filed 04/13/21 Page 4 of 4                       PageID 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 13th day of April, 2021, a copy of the foregoing pleading has
been delivered to all parties at interest in this cause via electronic mail, ECF, and/or by placing a
copy of same in the United States mail, postage prepaid, in a properly addressed envelope, or by
delivering same to each party or party’s attorney as follows:

                                Elaine Sheng, Esq.
                                Morgan & Morgan Memphis, LLC
                                80 Monroe Ave., Suite 900
                                Memphis, TN 38103
                                (901) 333-1918
                                esheng@forthepeople.com
                                Attorney for Plaintiff


                                                      s/Christopher L. Vescovo

10283996




                                                 4
